         Case 1:20-cv-11035-PGG Document 11 Filed 04/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 PT RAHAJASA MEDIA INTERNET,

                             Petitioner,

                 -against-
                                                                      ORDER
 TELECOMMUNICATION AND
 INFORMATICS FINANCING PROVIDER                                20 Civ. 11035 (PGG)
 AND MANAGEMENT CENTRE,
 DIRECTORATE GENERAL OF POST AND
 INFORMATION ADMINISTRATION,
 MINISTRY OF COMMUNICATION AND
 INFORMATION, REPUBLIC OF
 INDONESIA,

                    Respondent.
PAUL G. GARDEPHE, U.S.D.J.:

                Petitioner PT Rahajasa Media Internet filed a Petition to Confirm Foreign

Arbitration Award on December 30, 2020, (Dkt. No. 1) and filed an Amended Petition to

Confirm Foreign Arbitration Award on January 3, 2021. (Dkt. No. 4) On February 19, 2021, the

Clerk of Court filed the “Clerk’s Certificate of Mailing” certifying that Respondent

Telecommunication and Informatics Financing Provider and Management Centre, Directorate

General of Post and Information Administration, Ministry of Communication and Information,

Republic of Indonesia was served. (See Dkt. No. 5)

                To date, Respondent has not responded to the Amended Petition or otherwise

appeared.

                On April 1, 2021, the Clerk of Court issued a “Clerk’s Certificate of Default.”

(Dkt. No. 10)

                Any application for a default judgment will be filed by April 14, 2021.

Dated: New York, New York
       April 7, 2021
